NOT FOR PUBLICATION                           FILED
                                                                         OCT 26 2016
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



METHVEN AND ASSOCIATES                           No. 15-15079
PROFESSIONAL CORPORATION,
                                                 D.C. No. 4:13-cv-01079-JSW
                    Plaintiff-Appellee,

  v.
                                                 MEMORANDUM*
LISA SIMONE KELLEY, as
Administrator of the Estate of Nina
Simone; et al.,

                    Defendants-Appellees,

W. CHARLES ROBINSON,

                    Real-party-in-interest-
Appellant,

and

SCARLETT PARADIES-STROUD, as
administrator of the Estate of Andrew B.
Stroud; et al.,

                     Defendants.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                          1
                Appeal from the United States District Court for the
                          Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                            Submitted October 17, 2016**
                              San Francisco, California

Before: KLEINFELD, TASHIMA and M. SMITH, Circuit Judges.

      Appellant W. Charles Robinson brings this appeal from a December 19,

2013 sanctions order (the Sanctions Order) and a September 23, 2014 order finding

him in civil contempt (the Contempt Order), both entered in Methven and

Associates Professional Corp. v. Paradies-Stroud, 4:13-cv-01079-JSW.1

      We previously held that we lacked jurisdiction over any interlocutory appeal

from the Sanctions Order. See Methven and Assocs. Prof’l Corp. v. Robinson, 14-

15019, Dkt. No. 9. Similarly, we lacked jurisdiction over the appeal from the

Contempt Order at the time the notice of appeal was filed: While findings of civil

contempt against non-parties are generally immediately appealable, “[t]his rule of

appealability is not applicable [] if there is a substantial congruence of interests



      **
              The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
       1
              While Robinson contends that Scarlett Paradies-Stroud, Andy Stroud,
Inc., and Stroud Productions and Enterprises, Inc. (together, the “Stroud Parties”)
are additionally appellants, the Stroud Parties were not named as appellants in the
caption or body of the operative notice of appeal, nor was their intent to appeal
apparent on the face of that notice. Fed. R. App. P. 3(c). They are therefore not
parties to the appeal. See Retail Flooring Dealers of Am., Inc. v. Beaulieu of Am.,
LLC, 339 F.3d 1146, 1148–49 (9th Cir. 2003).
                                          2
between the nonparty and a party to the action.” In re Coordinated Pretrial

Proceedings in Petroleum Prods. Antitrust Litig., 747 F.2d 1303, 1305 (9th Cir.

1984). Here, Robinson has explicitly argued that his clients, the Stroud Parties,

have interests congruent with his and that they intended to join all arguments made

on appeal. Thus at the time the appeal was noticed, we lacked jurisdiction.

      However, “the rule in this circuit [is] that once a final judgment is entered,

an appeal from an order that otherwise would have been interlocutory is then

appealable.” In re Eastport Assocs., 935 F.2d 1071, 1075 (9th Cir. 1991) (citing

Anderson v. Allstate Ins. Co., 630 F.2d 677 (9th Cir. 1980)). Final judgment has

now been entered in the district court, and this court therefore may exercise

jurisdiction.

      Robinson’s appeal nevertheless fails for multiple reasons.

      First, as we have previously held, Robinson lacks standing to challenge the

Sanctions Order’s revocation of his pro hac vice status. Methven and Assocs.

Prof’l. Corp., 14-15019, Dkt. No. 9.2

      Second, Robinson has waived any challenge to the Contempt Order. Prior to

finding Robinson in civil contempt, the district court issued two separate orders to

show cause and set a hearing on the second of those orders. Robinson did not


      2
                The Sanctions Order also imposed a monetary sanction.
                                           3
respond to either order, nor did he appear at the hearing. Robinson did not argue to

the district court that a contempt finding was improper; he cannot do so now on

appeal. See Cruz v. Int’l Collection Corp., 673 F.3d 991, 998–99 (9th Cir. 2012).

      Third, the district court did not abuse its discretion by entering either the

Sanctions or the Contempt Order. Regarding the Sanctions Order, courts may

impose sanctions upon finding that an individual engaged in conduct “tantamount

to bad faith.” Fink v. Gomez, 239 F.3d 989, 994 (9th Cir. 2001). The district court

found that Robinson had engaged in such conduct, describing, inter alia, his

continued disregard for the local rules and misleading statements made in

contravention of the district court’s specific orders. The district court’s findings

are supported by the record and not clearly erroneous; accordingly, the imposition

of monetary sanctions was not an abuse of discretion.

      Regarding the Contempt Order, courts have wide latitude to find individuals

in contempt for violation of court orders. See Inst. of Cetacean Research v. Sea

Shepherd Conservation Soc’y, 774 F.3d 935, 957 (9th Cir. 2014). Here the district

court issued the unambiguous Sanctions Order, which we made clear to Robinson

was not immediately appealable. Robinson nevertheless failed to comply with that

and a subsequent sanctions order, and further failed to respond to the district

court’s repeated orders to show cause as to why he should not be held in contempt.


                                           4
It is uncontested that the sanctions entered against Robinson have yet to be paid.

In light of Robinson’s clear violation of unambiguous court orders, the district

court did not abuse its discretion by finding him in civil contempt.

      AFFIRMED, but DISMISSED as to the appeal from the Sanctions Order’s

revocation of Robinson’s pro hac vice admission.




                                          5